Detailed Office Action
	The communication dated 9/28/2022 has been entered and fully considered. Claims 1-5 are withdrawn from examination. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 6-13) in the reply filed on 9/28/2022 is acknowledged. Note that since the Applicant did not indicate the type of election, the Examiner interpreted it as being without traverse. Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.
Claim Objections
Claims 8-13 are objected to because of the following informalities:
Change the dependency of claim 8 from claim 1 to claim 7. Claim 8 is an apparatus claim whereas withdrawn claim 1 is a method claim.
Claim 8: replace “a flexible thermal conduction layer” with “the flexible thermal conduction layer”. This limitation is already recited in claim 6 (note that as corrected above claim 8 depends on claim 6 and 7).
Change the dependency of claim 9 from claim 1 to claim 7. Claim 9 is an apparatus claim whereas withdrawn claim 1 is a method claim (also see below).
Change the dependency of claim 10 from claim 7 to claim 9. Claim 9 recites a pressing device that is further referred to in claim 10.
Claim 10: replace “a second tool half” with “the second tool half”. This limitation is already recited in claim 7 (note that as corrected above claim 10 depends on claim 9 and 7).
Change the dependency of claim 11 from claim 1 to claim 6. Claim 11 is an apparatus claim whereas withdrawn claim 1 is a method claim.
Change the dependency of claim 12 from claim 1 to claim 6. Claim 12 is an apparatus claim whereas withdrawn claim 1 is a method claim.
Change the dependency of claim 13 from claim 1 to claim 6. Claim 13 is an apparatus claim whereas withdrawn claim 1 is a method claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 and its structural language, it is unclear where the preamble of the claim ends and the body of the claim starts. The transitional language (e.g. comprising, consisting, including, etc.) between the preamble and the body of the claim could not be ascertained. As such, this claim is unclear and indefinite. Claims 7-13 are dependent on claim 6 and are rejected as well.
Regarding claim 7, the phrase “preferably” in line 2 (two occurrences) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention {see MPEP 2173.05(d)}. Moreover, this claim further narrows the definition of first and second mold half as upper and lower mold half (broad limitation followed by a narrow limitation). This claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required or (b) a required feature of the claim. For the purpose of Examination, the Examiner interprets it as the option (b). Claims 8-10 are dependent on claim 7 and are rejected as well.
Regarding claim 8, the phrase “preferably” in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention {see MPEP 2173.05(d)}. Moreover, this claim further narrows the claimed both halves to have the flexible layer (broad limitation followed by a narrow limitation). This claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required or (b) a required feature of the claim. For the purpose of Examination, the Examiner interprets it as the option (b).
Regarding claim 12, the phrase “preferably” in line 2 (two occurrences) renders the claim indefinite because it is unclear whether the limitation (s) following the phrase are part of the claimed invention {see MPEP 2173.05(d)}. Moreover, this claim further narrows the elastomer to be silicone (first “preferably”) and the flexible layer to contain fillers (second “preferably”). This claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required or (b) a required feature of the claim. For the purpose of Examination, the Examiner interprets it as the option (b). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOYCE (DE-19803965-A1 and its English translation), hereinafter BOYCE. Note that the italicized text below are the instant claims. 
Regarding claim 6, BOYCE discloses An apparatus for heating fiber-reinforced semi-finished products of differing wall thicknesses {[0001], [0004] note fiber reinforcement, [0007]}, 
wherein the apparatus has a flexible thermal conduction layer which can be adapted to differences in wall thickness of the semi-finished product to be heated and by which heat energy can be transmitted by thermal conduction to the semi-finished product to be heated {[0014] note that stretchable polymer films are the flexible layers, note that they are in contact with heated steel plate, thus transit heat by conduction, [FIG. A] diaphragms 4 are the flexible layers}.
Regarding claim 7, BOYCE discloses wherein there are provided a first - preferably upper - and a second - preferably lower - tool half, between which the semi-finished product to be heated can be arranged {[FIGs. B and C] the upper 9 (or 6) is the first half and the lower 10 (or not numbered in B) is the second half}.
Regarding claim 8, BOYCE discloses wherein the first and second tool halves each have a heatable base plate respectively and at least one and preferably both tool halves has a flexible thermal conduction layer {[0014] note the teaching that multi-part tool parts 9 (or 6) and 10 can be maintained at a temperature; they are, thus, heatable, [FIGs. B and C] note that both upper 9 (or 6) and lower 10 surround their respective flexible layer 4, thus under broadest reasonable interpretation (BRI), they have the flexible layer}.
Regarding claim 9, BOYCE discloses further comprising a pressing device for pressing the flexible thermal conduction layer against the semi-finished product to be heated so that the flexible thermal conduction layer bears against the surface of the semi-finished product to be heated, that has differences in wall thickness {[0014] note the vacuum device that is applied to the flexible layers or diaphragm, thus creating a pressing device, [0017] note referring to flexible layer as a pressure medium}.
Regarding claim 10, BOYCE discloses wherein the pressing device includes the first and a second tool half which are movable relative to each other for the pressing effect {note as discussed under claim 8 and under BRI the tool halves have the flexible layer and as discussed under claim 9 they become the pressing device}. 
Regarding claim 11, BOYCE discloses  wherein the flexible thermal conduction layer is in the form of a vacuum mat and after the operation of applying the flexible thermal conduction layer to the surface of the semi-finished product to be heated, that has the differences in thickness, has been effected, it can be fixed in its shape by applying a vacuum {[0014]}.  
Regarding claim 13, BOYCE discloses A heating apparatus comprising a first heating station in the form of the apparatus as set forth in claim 1, and a second heating station in which the semi- finished product which was pre-heated in the first heating station can be heated by means of thermal radiation or thermal convection {[FIG. B and C] note that C can be interpreted as the second heating device, [0014] note that tools 9 and 10 are still heated in this configuration}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BOYCE as applied to claim 6 above, and further in view of OWENS (US-2018/0104866), hereinafter OWENS. 
Regarding claim 12, BOYCE discloses all the limitations of claim 6 as discussed above. BOYCE, however is silent on the flexible layer being of silicone and that it contains filler for increasing the thermal conductivity.
In the same field of endeavor that is related to flexible heating pads, OWENS discloses wherein the flexible thermal conduction layer comprises an elastomer, particularly preferably a silicone {[0030] note the teaching that heating pads are flexible, [0043] note the use of silicone rubber in the heating pads, [FIG. 2] note the heating pads 30 and 32 are in a layer shape}. 
wherein it is preferably provided that the flexible thermal conduction layer has fillers for increasing thermal conductivity {[abstract] note conductive particles are the filler}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of OWENS regarding the material of construction of heating pads and inclusion of conductive fillers in the flexible layers.
  Note that as shown above, OWENS teaches use of a flexible layer and that an appropriate material for this flexible layer is silicone. BOYCE generally teaches use of polymeric films for its flexible layer and is silent on a specific type {[0014]}. Since the primary reference of BOYCE is silent on the specifics of material of construction of its flexible layer, one of ordinary skill in the art would have been highly motivated to look to prior art to determine an appropriate material. Such prior art is OWENS.
 Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (in this case flexibility) {see MPEP 2143 (I)(B)}.
Regarding thermally conductive filler and as disclosed by OWENS, the advantage of these fillers is to impart a conductive heating to the blank that is worked upon {[abstract]}. Note that as disclosed by OWEN, the base matrix of the flexible layer (or silicone) will be non-conducting {[0044]}, therefore, the presence of these filler promotes the conduction of heat.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748